Title: To John Adams from Richard Rush, 27 March 1815
From: Rush, Richard
To: Adams, John


				
					Dear Sir
					Washington March 27. 1815.
				
				Since writing to you this morning, I have determined upon doing a bold thing. I do not often write for the newspapers, as other duties and studies give me for the most part, as I would hope, better employment.  But, a week or ten days ago, as the first small effort of industry after my recovery, I threw together some loose reflections upon our late war, which are here enclosed in three half sheets of a Philadelphia paper. I say it is a bold step on my part; and it would be far too much so for me to venture upon, did I not hope for refuge from your critical, in your kind and friendly eye. Where you cannot approve, I am sure I shall have credit, in your partialities, for good intentions, and under this shield, though with trembling hand, I let the whole go.
				
					R. Rush
				
				
			